PER CURIAM.
R.T., Mother of L.R., appeals an order which found the child to be dependent and ordered certain actions to be taken. Before a transcript of the proceedings could be prepared, the court reporter who attended the hearing was tragically killed in an automobile accident. Jurisdiction was relinquished by this court to the trial court to determine if a transcript could be prepared by another court reporter or, failing that, whether the parties and the trial court could prepare an acceptable statement of the evidence in accordance with Florida Rule of Appellate Procedure 9.200(b)(4). The trial court has advised this court that neither a transcript nor a statement of evidence can be prepared. Florida Rule of Juvenile Procedure 8.256(f) requires that a record of proceedings of this nature be made. In the circumstances, we find it necessary to reverse and remand for a new hearing.
REVERSED and REMANDED.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.